Citation Nr: 1702758	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  08-39 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.

This matter initially came to the Board of Veterans' Appeals (Board) from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over this case was subsequently transferred to the RO in Honolulu, Hawaii, and that office forwarded the appeal to the Board.

In July 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously remanded for further development by the Board in November 2010, May 2014, and January 2016.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's basal cell carcinoma is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include herbicide exposure.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In December 2006, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the prior remands, outstanding VA and private treatment records were associated with the claims file and, as discussed below, in April 2016, an adequate VA etiological examination was obtained.  These actions constitute substantial compliance with the Board's November 2010, May 2014, and January 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

The Veteran in this case contends that his basal cell carcinoma is related to his active duty service to include herbicide exposure.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, VA laws and regulations provide that, if a Veteran was exposed to certain herbicide agents during service, certain listed diseases are presumptively service connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service treatment records in this case indicate that the Veteran served in the Republic of Vietnam during the Vietnam Era; however, while he is therefore presumed to have been exposed to herbicides, basal cell carcinoma is not on the list of presumed diseases.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Initially, the Veteran has met the current disability requirement.  A Kaiser Permanente treatment record shows a September 2010 diagnosis of basal cell carcinoma of the left temple.  The dispositive issue is therefore whether this disease is related to service.  There is one opinion on this matter.

In April 2016, a VA staff physician opined, after reviewing the claims file and performing an examination, that it was less likely than not that the Veteran's basal cell carcinoma was incurred in or otherwise related to service, to include herbicide exposure.  The examiner observed that there were two risk factors for basal cell cancer, namely, fair skin and heavy sun exposure.  She noted that in this case the Veteran not only exhibited both high risk factors since he had fair skin and a life-long history of heavy sun exposure (he grew up in California and lived in Hawaii for years), but he also had a positive family history of basal cell carcinoma.  The examiner added that basal cell carcinoma was not a condition currently linked to herbicide exposure.  In the medical history section of the examination report, she noted that the record indicated that the first incidence of basal cell carcinoma appeared in an October 1982 private treatment record.

The examiner's opinion is supported by the record.  Service treatment records are negative for any indication of skin cancer and, at a December 1967 separation examination, the Veteran denied skin disease, tumor, growth, cyst, or cancer.  Examination of the skin at separation was normal.  Post service, the first diagnosis of basal cell carcinoma appears in the October 1982 private treatment record.

Hence, as the April 2016 opinion is supported by a reasoned opinion that is consistent with the evidence of record, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Although the VA examiner could have bolstered the opinion with reference to additional details, the April 2016 examination report makes clear that she reviewed the entire claims file, took note of the most relevant facts, and considered the Veteran's reported symptoms and contentions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There is no contrary opinion.

While the Veteran has offered his opinion that basal cell carcinoma is related to service, this testimony appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent he is competent to so opine, the specific, reasoned opinion of the VA examiner is of greater probative weight than any such general lay assertion.

Regarding herbicide exposure, although the Veteran may not be service-connected on a presumptive basis as described above, in a November 2007 notice of disagreement, the Veteran nonetheless insists that his basal cell carcinoma is the result of exposure to "hazardous materials" such as those "mixed with defoliants."  In support of this theory, however, he has offered only his lay statements.  Here, again, the Board finds that this testimony appears to pertain to an internal medical process extending beyond an immediately observable cause-and-effect relationship and, as such, it is outside of his lay competence.  Jandreau, 492 F.3d at 1377.  To the extent it is entitled to any weight, the examiner's opinion is entitled to greater probative weight.  In formulating her opinion, the April 2016 VA examiner specifically considered this contention but found it unpersuasive and, again, basal cell carcinoma is otherwise not among the disabilities subject to presumptive service connection for herbicide exposure.  38 C.F.R. § 3.309(e).

Finally, to the extent basal cell carcinoma may be considered a malignant tumor, there is no indication that such disability was noted in service and chronicity in service is not adequately supported.  In addition, as the first evidence of a diagnosis of basal cell carcinoma occurred in 1982, there is no indication that such disability manifested to a compensably disabling degree within the one-year period following separation from active duty.  38 C.F.R. §§  3.303(b), 3.309(a); Walker, 708 F.3d at 1331.

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for basal cell carcinoma is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


